DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements submitted on 12/23/2021 and 01/24/2022 have been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-21, 24, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10, 13, 14, 18-22, and 25 of copending Application No. 17/346,951 in view of Zhang et al. (hereinafter, referred to as Zhang) (US 2015/0146653).
The table below provides the comparison between the subject matters claimed in claim 1 of the instant application and the subject matters claimed in claim 2 of co-pending Application No. 17/346,951. 

Instant Application
Co-pending Application # 17/346,951
1. An apparatus comprising:
a transmitter comprising logic and circuitry configured to generate a transmission of an Enhanced Directional Multi-Gigabit (DMG) (EDMG) Orthogonal Frequency Division Multiplexing (OFDM) Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) for a plurality of users, the transmitter configured to generate a plurality of space-time stream flows corresponding to the plurality of users, respectively, a space-time stream flow corresponding to a user comprising one or more space-time streams corresponding to the user, the transmitter comprising:
a preamble builder to build symbols of an EDMG Short Training Field (EDMG- STF) and an EDMG Channel Estimation Field (EDMG-CEF) of the space-time stream flow corresponding to the user;
a scrambler to generate scrambled bits of the space-time stream flow corresponding to the user by scrambling bits of a data field for the user;
a Low-Density Parity-Check (LDPC) encoder to encode the scrambled bits of the space-time stream flow corresponding to the user into encoded bits of the space- time stream flow corresponding to the user according to an LDPC code;
a constellation mapper to map the encoded bits of the space-time stream flow corresponding to the user into constellation points over one or more spatial streams of the space-time stream flow corresponding to the user; and
a spatial mapper to map the plurality of space-time stream flows corresponding to the plurality of users to a plurality of transmit chains, wherein the one or more space- time streams corresponding to the user are based on the symbols of the EDMG-STF and EDMG-CEF of the space-time stream flow corresponding to the user, and on the constellation points over the one or more spatial streams of the space-time stream flow corresponding to the user.
2. An apparatus comprising:
a transmitter comprising logic and circuitry configured to generate a transmission of an Enhanced Directional Multi-Gigabit (DMG) (EDMG) Orthogonal Frequency Division Multiplexing (OFDM) Single User (SU) Physical Layer (PHY) Protocol Data Unit (PPDU), the transmitter comprising:
a preamble builder to build symbols of an EDMG Short Training Field (EDMG-STF) and an EDMG Channel Estimation Field (EDMG-CEP) of the EDMG OFDM SU PPDU;
a scrambler to generate scrambled bits by scrambling bits of a data field of the EDMG OFDM SU PPDU;
a Low-Density Parity-Check (LDPC) encoder to encode the scrambled bits into encoded bits according to an LDPC code;
a constellation mapper to map the encoded bits into constellation points over one or more spatial streams; and
a spatial mapper to map one or more space-time streams to a plurality of transmit chains, wherein the one or more space-time streams are based on the symbols of the EDMG-STF and EDMG-CEF, and the constellation points over the one or more spatial streams.


Claims 2-10, 13, 14, 18-22, and 25 of copending Application No. 17/346,951 disclose all the subject matters claimed in claims 1, 4, 7-21, 24, and 25 of the instant application except that the transmitter generates a transmission of a Multi User (MU) PPDU for a plurality of users, where the transmitter is configured to generate a plurality of space-time stream flows corresponding to the plurality of users, respectively, a space-time stream flow corresponding to a user comprising one or more space-time streams corresponding to the user. Zhang, in the same field of endeavor, discloses a transmitter similar to the transmitters disclosed in both claim 1 of the instant application and claim 2 of copending Application No. 17/346,951 (see the scrambler 1002, FEC (LDPC) encoder 1004, constellation mapper 1010, and spatial mapper 1018 shown in Fig. 10). Zhang further discloses that the transmitter generates a transmission of a Multi User (MU) (see paragraph 0085 and see client stations shown in Fig. 1) PPDU (see paragraph 0102) for a plurality of users (see paragraph 0085), where the transmitter configured to generate a plurality of space-time stream flows corresponding to the plurality of users (see paragraphs 0054, 0059, 0081-0085, 0089, and 0106), respectively, a space-time stream flow corresponding to a user comprising one or more space-time streams corresponding to the user (see paragraphs 0054, 0059, 0081-0085, 0089, and 0106). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claims 2-10, 13, 14, 18-22, and 25 of co-pending Application No. 17/346,951 as suggested by Zhang in order to increase the flexibility of the system by allowing the transmitter to provide signals to more than one user and increase the network capacity.
As to claims 4 and 25 of the instant application, Zhang further discloses that the transmitter is configured to generate the plurality of space-time stream flows independently per user (see paragraphs 0073, 0076, and 0081-0085). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claims 2 and 25 of co-pending Application No. 17/346,951 as suggested by Zhang, and generate the plurality of space-time stream flows independently per user, in order to increase the efficiency and reliability of the communication system.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 11, 15, 16, 19-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter, referred to as Zhang) (US 2015/0146653) and Lou et al. (hereinafter, referred to as Lou) (US 2019/0150117), further in view of Sahin et al. (hereinafter, referred to as Sahin) (US 2018/0262366).
As to claims 1, 21, and 24, Zhang discloses an apparatus (see Fig. 1, PHY block inside the Access Point, and see Fig. 10 for the details of the PHY block) comprising: a transmitter comprising logic and circuitry (see Fig. 1, Access Point and PHY block and Fig. 10, PHY processing unit 1000, and paragraph 0081) configured to generate a transmission of an Orthogonal Frequency Division Multiplexing (OFDM) (see paragraph 0081) Multiple User (MU) (0054, 0059, 0085, 0089, and 0106) Physical Layer (PHY) Protocol Data Unit (PPDU) (see paragraphs 0081 and 0102) for a plurality of users (see paragraph 0085), the transmitter configured to generate a plurality of space-time stream flows corresponding to the plurality of users (see paragraphs 0054, 0059, 0081-0085, 0089, and 0106), respectively, a space-time stream flow corresponding to a user comprising one or more space-time streams corresponding to the user (see paragraphs 0054, 0059, 0081-0085, 0089, and 0106), the transmitter comprising: a scrambler (see Fig. 10, block 1002) to generate scrambled bits of the space-time stream flow corresponding to the user by scrambling bits of a data field (see paragraphs 0081-0084) for the user; a Low-Density Parity-Check (LDPC) encoder (see Fig. 10, block 1004 and paragraph 0081) to encode the scrambled bits of the space-time stream flow corresponding to the user into encoded bits of the space-timestream flow corresponding to the user according to an LDPC code; a constellation mapper (see Fig. 10, blocks 1010-1 and 1010-2) to map the encoded bits of the space-time stream flow corresponding to the user into constellation points over one or more spatial streams of the space-time stream flow corresponding to the user (see paragraphs 0082-0085); and a spatial mapper (see Fig. 10, block 1018) to map the plurality of space-time stream flows corresponding to the plurality of users to a plurality of transmit chains (see paragraphs 0084-0085). As to claim 21, Zhang also discloses a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions to execute the method steps of the invention (see paragraph 0261). As to claim 24, Zhang also discloses means for causing the transmitter (i.e, the wireless STA) to transmit the OFDM MU PPDU (see paragraphs 0061, 0064, and 0085). Zhang discloses all the subject matters claimed in claims 1, 21, and 24 except that a) the transmission is a transmission of an EDMG OFDM PPDU, b) a preamble builder to build symbols of an EDMG Short Training Field (EDMG-STF) and an EDMG Channel Estimation Field (EDMG-CEP) of the EDMG OFDM MU PPDU; and c) the one or more space-time streams corresponding to the user are based on the symbols of the EDMG-STF and EDMG-CEF of the space-time stream flow corresponding to the user, and on the constellation points over the one or more spatial streams of the space-time stream flow corresponding to the user. Lou, in the same field of endeavor, discloses a transmitter (see Fig. 17) for control PHY (see paragraphs 0035 and 0177). Lou discloses that the transmitter is for transmission of an EDMG OFDM MU PPDU (see Fig. 16 and paragraphs 0034, 0065, 0069, and 0172). Lou also discloses a preamble builder to build symbols of an EDMG Short Training Field (EDMG-STF) and an EDMG Channel Estimation Field (EDMG-CEP) of the EDMG OFDM MU PPDU (see Fig. 16, and paragraphs 0039, 0065, 0069, 0172, and 0174, part of the transmitter that is in charge of generating the preamble shown in Fig. 16 is interpreted as the preamble builder). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, as suggested by Lou, in order to make the communication device EDMG compliant and provide a maximum throughput of 20 gigabits per second, while maintaining or improving the power efficiency of the communication device (see paragraph 0011). Zhang and Lou disclose all the subject matters claimed in claims 1, 21, and 24 except that the one or more space-time streams corresponding to the user are based on the symbols of the EDMG-STF and EDMG-CEF of the space-time stream flow corresponding to the user, and on the constellation points over the one or more spatial streams of the space-time stream flow corresponding to the user. Sahin, in the same field of endeavor, discloses a transmitter for transmitting DMG OFDM PHY signals (see Fig. 9, and paragraphs 0125-0129). Sahin discloses that one or more space-time streams corresponding to the user are based on the symbols of the DMG-STF and DMG-CEF of the space-time stream flow corresponding to the user, and the constellation points over the one or more spatial streams (see Fig. 9, in block 907 preamble is added to the signals processed by the constellation mappers 905, the preamble comprises STF and CEF fields, see paragraphs 0111, 0113, 0124-0129, and 0155). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang and Lou, as suggested by Sahin, in order to add the preamble to the signal before transmitting it, in order to enable the receiver to accurately estimate the channel and recover the transmitted signal. 
As to claims 4 and 25, Zhang discloses that the transmitter is configured to generate the plurality of space-time stream flows independently per user (see paragraphs 0073, 0076, and 0081-0085).
As to claim 6, Zhang discloses that he one or more spatial streams of the space-time stream flow corresponding to the user comprises no more than two spatial streams (see paragraphs 0067 and 0082-0085).
As to claim 7, Zhang discloses a stream parser to divide an output of the LDPC encoder to the one or more spatial streams of the space-time stream flow corresponding to the user (see Fig. 10, block 1006 and paragraphs 0082-0085).
As to claim 8, Zhang discloses that the stream parser is configured to provide the encoded bits of the space-time stream flow corresponding to the user to the constellation mapper over the one or more spatial streams of the space-time flow corresponding to the user (see Fig. 10, blocks 1006 and 1010, and paragraphs 0082-0085).
As to claim 9, Zhang discloses a Space Time Block Code (STBC) encoder (see Fig. 10, block 1014) to spread the constellation points from the one or more spatial streams of the space-time stream flow corresponding to the user into a plurality of space-time streams of the space-time stream flow corresponding to the user (see paragraphs 0084-0085).
As to claim 11, Zhang discloses an interleaver (see Fig. 10, block 1008) to interleave symbols in an OFDM symbol of the one or more spatial streams of the space-time stream flow corresponding to the user (see paragraphs 0082-0083).
As to claim 15, Sahin further discloses a combiner to provide a space-time stream of the one or more space-time streams corresponding to the user by combining the symbols of the preamble (i.e., STF and CEF) of the space-time stream flow corresponding to the user, with constellation points for the space-time stream (see Fig. 9, block 907 and paragraph 0128).
As to claim 16, Sahin further disclose that the preamble builder is in a frequency domain (see Fig. 9, the preambles are added in frequency domain in block 907 which has been placed prior to conversion to time-domain in block 914, see paragraph 0129).
As to claim 19, Zhang discloses that the apparatus comprising the plurality of transmit chains to transmit the OFDM MU PPDU (see paragraphs 0084-0085).
	As to claim 20, Zhang discloses a plurality of antennas (see Fig. 1, antennas 24-1-24-3) connected to the plurality of transmit chains (see paragraph 0084), a memory, and a processor to execute instructions of an Operating System (OS) (see paragraph 0261).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lou, and Sahin, further in view of Zhang et al. (US 2011/0096797).
As to claim 5, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 5, except that the space-time stream flow corresponding to the user comprises no more than two space-time streams corresponding to the user. Zhang et al., in the same field of endeavor, discloses a transmitter for generating space-time streams corresponding to a user (see Fig. 1, Access point 14 and paragraph 0052). Zhang et al. further discloses that the space-time stream flow corresponding to the user comprises no more than two space-time streams corresponding to the user (see paragraphs 0062, 0063, and 0084). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Zhang et al. and use only two space-time streams for each user to reduce the complexity of the communication system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lou, and Sahin, further in view of Noh et al. (hereinafter, referred to as Noh) (US 9,860,099).
As to claim 10, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 10, except that a count of the plurality of space-time streams is double a count of the one or more spatial streams. Noh, in the same field of endeavor, discloses that in IEEE 802.11ac, STBC (similar to the one used by Zhang) may be used to expand the spatial streams into twice as many space-time streams, that is, 1, 2, 3, and 4 spatial streams may be expanded into 2, 4, 6, and 8 space-time streams, respectively. Alamouti's scheme is used, and provides full transmit diversity gain with low complexity for a system with two antennas (see column 4, lines 45-50). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin, as suggested by Noh, in order to provide full transmit diversity gain with low complexity for the system.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lou, and Sahin, further in view of Kwon et al. (hereinafter, referred to as Kwon) (US 2016/0285608).
As to claim 12, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 12, except that the spatial mapper is to map the one or more space-time streams to the plurality of transmit chains according to a direct mapping scheme by mapping constellation points from each space-time stream directly to the transmit chains. Kwon, in the same field of endeavor, discloses “when MIMO or MU-MIMO is employed, the transmitting signal processing unit 380 may use multiple instances of the interleaver 382 and multiple instances of the mapper 383 corresponding to the number of spatial streams (Nss). In the example, the transmitting signal processing unit 380 may further include a stream parser for dividing outputs of the BCC encoders or the LDPC encoder into blocks that are sent to different interleavers 382 or mappers 383. The transmitting signal processing unit 380 may further include a space-time block code (STBC) encoder for spreading the constellation points from the number of spatial streams into a number of space-time streams (NSTS) and a spatial mapper for mapping the space-time streams to transmit chains. The spatial mapper may use direct mapping, spatial expansion, or beamforming depending on implementation.” There are finite number of ways known in the art to perform spatial mapping. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Kwon and use direct mapping to perform spatial mapping to pursue a known potential solution with a reasonable expectation of success.
As to claim 14, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 14, except that the spatial mapper is to map the one or more space-time streams to the plurality of transmit chains according to a digital beamforming scheme by multiplying each vector of constellation points from all of the space-time streams by a matrix of steering vectors. Kwon, in the same field of endeavor, discloses “when MIMO or MU-MIMO is employed, the transmitting signal processing unit 380 may use multiple instances of the interleaver 382 and multiple instances of the mapper 383 corresponding to the number of spatial streams (NSS). In the example, the transmitting signal processing unit 380 may further include a stream parser for dividing outputs of the BCC encoders or the LDPC encoder into blocks that are sent to different interleavers 382 or mappers 383. The transmitting signal processing unit 380 may further include a space-time block code (STBC) encoder for spreading the constellation points from the number of spatial streams into a number of space-time streams (NSTS) and a spatial mapper for mapping the space-time streams to transmit chains. The spatial mapper may use direct mapping, spatial expansion, or beamforming depending on implementation.” Kwon does not expressly disclose that the beamforming is performed by multiplying each vector of constellation points from all of the space-time streams by a matrix of steering vectors. However, examiner would like to take official notice that it would have been extremely recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, that in the beamforming process, beamforming weights (i.e., a matrix of steering vectors) are multiplied by the signals received at the beamformer (in this case the input of the beamformer receives each vector of constellation points from all of the space-time streams) in order to perform the beamforming process. Kwon also does not expressly disclose that the beamforming is in digital form. However, it would have been extremely recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, to perform the beamforming process digitally because digital beamformer offers a simplified and flexible design. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Kwon and use beamforming to perform spatial mapping to pursue a known potential solution with a reasonable expectation of success.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lou, and Sahin, further in view of Zhang et al. (US 9,596,715).
As to claim 13, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 13, except that the spatial mapper is to map the one or more space-time streams to the plurality of transmit chains according to an indirect mapping scheme by mapping constellation points from each space-time stream to each transmit chain. Zhang et al., in the same field of endeavor, discloses that the spatial mapper is to map the one or more space-time streams to the plurality of transmit chains according to an indirect mapping scheme by mapping constellation points from each space-time stream to each transmit chain (see column 10, lines 1-15, number of space-time streams is equal to the number of antennas/transmit chains). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Zhang et al. and use indirect mapping to perform spatial mapping to pursue a known potential solution with a reasonable expectation of success.
Claims 2, 3, 17, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lou, and Sahin, further in view of Hiroyuki et al. (hereinafter, referred to as Hiroyuki) (WO 2017/150288).
As to claims 2 and 22, Zhang, Lou, and Sahin disclose all the subject matters claimed in claims 2 and 22, except that the transmitter is configured to generate the encoded bits of the space-time stream flow corresponding to the user based on a seed value for the user. Hiroyuki, in the same field of endeavor, discloses a transmitter that performs scrambling on the signal to be transmitted, where the transmitter is configured to generate the encoded bits corresponding to the user based on a seed value for the user (see paragraph 0441, the initialization value of the scrambler is the seed value). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Hiroyuki and have a different seed value (initialization value for scrambler) for each user in order to reduce the interference between the streams corresponding to different users. 
As to claims 3 and 23, Zhang, Lou, and Sahin disclose all the subject matters claimed in claims 3 and 23, except that the transmitter is configured to generate the encoded bits of the space-time stream flow corresponding to the user based on a seed value in an EDMG Header B of the EDMG OFDM MU PPDU. Hiroyuki, in the same field of endeavor, discloses a transmitter that performs scrambling on the signal to be transmitted, where the transmitter is configured to generate the encoded bits corresponding to the user based on a seed value in an EDMG Header B of the EDMG OFDM MU PPDU (see paragraphs 0009, 0440, 0441, and 0796). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Hiroyuki in order to include control information that is different for each user into the header more efficiently (see paragraph 0440).
As to claim 17, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 17, except that the transmitter is configured to transmit the EDMG OFDM MU PPDU via the plurality of transmit chains in a channel bandwidth of at least 2.16 Gigahertz (GHz) over a frequency band above 45GHz. Hiroyuki, in the same field of endeavor, discloses a transmitter that is configured to transmit the EDMG OFDM MU PPDU via the plurality of transmit chains in a channel bandwidth of at least 2.16 Gigahertz (GHz) over a frequency band above 45GHz (see paragraphs 0019, 0051, 0336-0337, 0439, and 0797-0798). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Hiroyuki in order to set the bandwidth of the channel according to the EDMG OFDM standards.
As to claim 18, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 18, except that the transmitter is configured to transmit the EDMG OFDM MU PPDU over a channel bandwidth of 2.16 Gigahertz (GHz), 4.32GHz, 6.48GHz, or 8.64GHz. Hiroyuki, in the same field of endeavor, discloses a transmitter that is configured to transmit the EDMG OFDM MU PPDU over a channel bandwidth of 2.16 Gigahertz (GHz), 4.32GHz, 6.48GHz, or 8.64GHz (see paragraphs 0019, 0051, 0336-0337, 0439, and 0797-0798). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Hiroyuki in order to set the bandwidth of the channel according to the EDMG OFDM standards.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632